 In the Matter of NORTHWEST METAL PRODUCTS, INC.andKENT INDUS-TRIAL LOCAL UNION No. 1288, AFFILIATED WITH THE C. I. O.Case No. B-4560.-Decided December 18, 1942Jurisdiction:ordnance manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord recognition because of alleged existing closed-shop contract;contract ostensibly renewed when rival union gave timely notice of claim,held no bar to present determination ; election necessary.Unit Appropriate for Collective Bargaining:allproduction and assortmentemployees at one plant of Company, with specified exclusions ; no dispute as to.Messrs. Joe Parkerand A.F. Parker,of Seattle,Wash., for theCompany.Messrs. Roy W. Atkinsonand E.Pedersen,of Seattle,Wash., forthe C. 1. 0.Mr. L. Presley Gill,of Seattle, Wash., for the Assortment Workers.Mr. Robert Silagi,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition and amended petition duly filed by Kent IndustrialLocal Union No. 1288, affiliated with the C. I. 0., herein called theC. I. 0., alleging that a question affecting commerce had arisen con-cerning the representation of employees of Northwest Metal Products,Inc., Seattle,Washington, herein called the Company, the NationalLabor Relations Board provided for an` appropriate hearing upon duenotice before Robert E. Ackerberg, Trial Examiner. Said hearingwas held at Seattle, Washington, November 12, 1942.The Company,the C. I. 0., and Local 383, Assortment Workers Union, affiliated withthe Sheet Metal Workers Union, A. F. of L., herein called the Assort-ment Workers, appeared,' participated, and were afforded full oppor-1Local 99, Sheet Metal Workers, A. F. of L., appeared at the hearing but withdrewupon determining that the appropriate unit sought by the C. I. O. did not encroachupon its jurisdiction.The following unions sent letters to,the Board expressing no46 N. B. R. B., No. 18.111 112DECISION' s OF NATIONAL LABOR RELATIONS BOARDtunity to be heard, to examine and cross-examine witnesses and- tointroduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and areherebyaffirmed.Upon the- entire record in the case, the Board makes the following,:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYNorthwestMetal Products, Inc., is a, Washington corporation'having, its plant, which alone is involved in this proceeding, at Kent,Washington. In peacetime, the Company manufactures a standardline of light metal work, consisting of garbabe cans, mail boxes; andbuilding materials.In 1941 it did about $400,000 worth of business.It is presently, operating on defense "contracts and receives over 90percent of its raw materials from points without the State of-Wash-ington ,and ships about 95 percent, of its finished product's to pointsoutside the State of Washington.The Company admits that it isengaged in commerce within the meaning of the National- LaborRelations Act.-II.THE ORGANIZATIONS INVOLVEDKent Industrial Local Union_ No. 1288 is a labor organizationaffiliatedwith the Congress, of Industrial Organizations, admittingto membership employees of the Company.Local 383, Assortment Workers Union, affiliated with the SheetMetalWorkers Union and the American Federation of Labor is alabor organization- admitting to' membership employees of theCompany.III.THE QULSTION,CONCERNING REPRESENTATIONIn 1937 the Company entered into a contract with the AssortmentWork,ers,which was renewed aimually, the-last renewal being effectiveMay 1, 1941.By its terms, the, 1941 contract provided for automaticrenewal periods of - 1 year, unless by, March 1 of any year either-party,gave, notice of its intention to terminate or amend. It also provided-that,, ". . . any agreement reached afterwards, (May 1st) shall be.effective as of-May 1st of any year."The recognition accorded theAssortment Workers was for members only, but in addition the. con-.tract provided fora preferential union shop.interest in the case upon learningthat-the amended petition excluded their membersfrom the unit claimed: International Brotherhood of Teamsters,Chauffeurs&,Helpers,Local 174; A. F. of L.;Warehousemen's Local Union117, A.F. of L.;and *InternationalAssociation of Machinists,Hope Lodge No. 79. NORTHWEST. METAL PRODUCTS, INC.113.On February 25, 1942, Assortment Workers gave notice of its in-tention. to open negotiations looking, toward the signing of a newcontract.As of November 12, 1942, the date of the hearing, no newagreement had been signed, and, according to the testimony of A. F:Parker, the Company's secretary,-treasurer in charge of labor re-lations, the parties were still negotiating.On October 5, 1942, theC. I. O. sent the Company a letter, claiming to represent a majorityof its employees and requesting collective bargaining rights.At aconference with the C. I. 0.'4 days later, the Company refused togrant bargaining rights, maintaining that it was barred from doingso by its contract- with the Assortment Workers.The C.J. 0.. there-upon filed its petition herein.Assuming, as the Company and theAssortment'Workers contend, that the contract was in fact regardedas according exclusive recognition to the Assortment' Workers, it isnot a bar to this proceeding, inasmuch as no agreement renewing orsupplanting the 1941 contract has been entered into, and since theC. I. O. gave timely notice of its representation claims.A report of a Field Examiner of the Board introduced into evi-dence at the hearing, shows that the C. I. O. represents a substantialnumber of employees in the unit hereinafter found to be appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) ,and, Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe C. I. O. and the Assortment Workers agree, the Company doesnot oppose, and we find, that all production and assortment employees-of the Company employed at its Kent, Washington, plant, but ex-cluding supervisors with power to hire or discharge, clerical em-ployees,.machinists, warehousemen, truck drivers, and journeymen andapprentice sheet metal workers hired only to complete specific con-bargaining within the meaning of Section 9 '(b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESThe C., I. O. desires that, in the event an election is ordered, eligi-bility to vote, be determined by reference to the pay roll of November 9,,2 The Field Examiner reported that the C.I.0 submitted 104 authorization cards,all of which bore apparently genuine signatures,dated between October 1 and 22, 1942.Seventy-three names appeared on the pay roll for October 6, 1942, which contained 93names,in the claimed unit.The balance of the cards were submitted subsequent toOctober 6, and in view of the large showing were not checked against a later pay rollAs of the November-9.payroll,there were 142 employees in the claimed unit.On the basis of dues receipts submitted by the Assortment workers from July to October1942, 10 men had paid dues to that organization.504086-43-vol. 46-8 114 ' DECISIONS OF NATIONAL LABOR RELATIONS BOARD1942, whereas the Assortment Workers desires that the Board's usualpractice be followed.Since no persuasive reason appears for, depart-ing therefrom, we shall follow our usual practice and shall direct thatthe question concerning representation which has arisen be resolvedby an, election by secret ballot among the employees in the appropriateunit who were employed during the pay-roll period immediately pre-ceding the date of the Direction of Election herein, subject to thelimitations and- additions set forth in the Direction.DIRECTION OF ELECTIONkBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor' RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Northwest MetalProducts, Inc., Seattle, Washington, an election by secret ballot shallbe conducted as early as possible, but not later than -thirty (30) daysfrom the date of- this Direction of Election, under ' the direction andsupervision of the Regional Director for the Nineteenth Region, act-ing in this matter as agent for the National Labor Relations Board,and subject to Article III, Section 10, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll- period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including' employees in the armedforces of the United States who present themselves in person at .thepolls, but excluding employees who have since quit or been dischargedfor. cause, to determine whether they desire to be represented by. KentIndustrial Local Union No. 1288, C. L'/ ., or by Local 383, Assortment-Workers Union, affiliated with the Sheet Metal Workers Union, A. F:of L., for the purposes of collective,bargaining, or by neither.'C